Cite as 2014 Ark. App. 679


                ARKANSAS COURT OF APPEALS
                                     DIVISION II
                                    No. CR-13-331



                                                Opinion Delivered   December 3, 2014

 QUINTRELL RICHARDSON         APPEAL FROM THE MISSISSIPPI
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-11-307]
 V.
                              HONORABLE CINDY THYER,
 STATE OF ARKANSAS            JUDGE
                     APPELLEE
                                                AFFIRMED

                         BRANDON J. HARRISON, Judge

      Quintrell Richardson was charged and convicted of two counts of aggravated

robbery (Cherrytree Gas Station and Dodge Store) and sentenced to two ten-year

sentences by a Mississippi County Circuit Court. The issues here are whether the circuit

court should have granted Richardson’s motion to suppress and his motion for a directed

verdict. We affirm the circuit court’s decision to deny both motions.

                                  I. The Directed Verdict

      We first address Richardson’s argument that the circuit court erred when it denied

his motion for a directed verdict during trial. Arkansas law treats a motion for directed

verdict as a challenge to the sufficiency of the evidence. Blockman v. State, 69 Ark. App.
192, 11 S.W.3d 562 (2000). A challenge to the sufficiency of the evidence is only

reversed if there is no substantial evidence to support the verdict. Id. Circumstantial

evidence may constitute substantial evidence to support a conviction. Brunson v. State,

                                            1
                                Cite as 2014 Ark. App. 679


368 Ark. 313, 245 S.W.3d 132 (2006). Guilt can be established without direct evidence

and evidence of guilt is not less because it is circumstantial. Id. Circumstantial evidence is

substantial when it excludes every other reasonable hypothesis than that of guilt. Id. We

will only disturb the jury’s determination if evidence did not meet the required standards

so that the jury had to speculate and conjecture to reach its verdict. Id.

       Richardson was charged with participating in aggravated robberies at two

convenience stores on 18 October 2011. At trial, the State presented testimony from

three police officers; one was Sergeant Blake Lively, who recognized Richardson’s car and

initiated an investigatory stop near, and only a few minutes after, a second robbery had

occurred.   Lively testified that, as he approached the car, he observed the back-seat

passenger taking off a black jacket, and the front-seat passenger had a white t-shirt in his

lap and was not otherwise wearing a shirt. The sergeant also testified that the two men

traveling with Richardson—Dameon Davis and Kennon Daniels—gave him false names

and that “each of the individuals in the car had large amounts of money on their persons.”

Sergeant Lively further said that some “ones and fives” were visibly “scattered on the

floorboard” and that more money was seen “in the front passenger seat.”

       Detective Chris Lassley, who worked for the Blytheville Police Department on

October 18, investigated the robbery and “immediately noticed money stuffed up under

the front passenger side seat just hanging out into the floor board” in a manner that looked

like “someone had just shoved it under there trying to hide it.”

       Sergeant James Harris testified that he recovered money from the floorboards of

Richardson’s car and from all three men who were inside the car. Sergeant Harris said,

                                              2
                                Cite as 2014 Ark. App. 679


among other things related to the money, that the total amount recovered was $563,

nearly the same amount taken from the convenience stores, and that some of the bills

were paper-clipped together.      The sergeant also testified, while watching a store-

surveillance video, that the black “Dickies” coat found with the backseat passenger closely

resembled what the robber had worn.

       Three store clerks testified too: Harmanjeet Khatrao, Kelly Khatrao, and Elishia

Malone. The clerks collectively testified that a dark-skinned, male robber brandished a

handgun, demanded money, took money, and wore black clothes with a white rag

covering part of his face. The witnesses testified about the amount of money taken and its

denominations, and said that some of the money was paper-clipped together when stolen.

       In his motions for directed verdict, Richardson argued that the State had presented

no proof that he participated in the robberies. Here, he again argues that the State’s

evidence was “circumstantial at best” and does not provide substantial evidence to support

a guilty verdict.

       We disagree and hold that substantial evidence supports Richardson’s convictions.

It is true that no witness directly identified Richardson as being the actual robber. But as

the State argues, a person is criminally liable for the conduct of another person when he is

the accomplice of another person in the commission of an offense. Ark. Code Ann. § 5-

2-402 (Repl. 2013). A person is an accomplice if, with the purpose of promoting or

facilitating the commission of an offense, the person aids, agrees to aid, or attempts to aid

the other person in planning or committing the offense. Ark. Code Ann. § 5-2-403(a)(2).

Relevant factors in determining the connection of an accomplice to a crime are the

                                             3
                                Cite as 2014 Ark. App. 679


presence of the accused in proximity to the crime, the opportunity to commit the crime,

and an association with a person involved in the crime in a manner suggestive of joint

participation. Raynor v. State, 343 Ark. 575, 36 S.W.3d 315 (2001).

       Richardson’s car was stopped driving away from a robbery soon after it had

occurred, and he had two passengers with him. In the car, police found approximately

the same amount of money that had been stolen, and in the small denominations that the

store clerks mentioned at trial. There was also testimony that some of the money looked

as if it had been hastily hidden, that some of it was paper-clipped together as at least one

store clerk described, and the clothing found in the car matched the description of what

the robber wore as seen on a store-surveillance video.

       We acknowledge that Richardson put on some proof of an alibi, or a challenge to

the State’s timeline, through his brother’s testimony. But the jury was permitted to weigh

and credit all the testimony and other evidence as it reached its verdict that Richardson

was guilty of committing two counts of aggravated robbery. Because substantial evidence

supports Richardson’s convictions, we affirm.

                                 II. The Motion to Suppress

       Richardson’s challenge to the circuit court’s denial of his motion to suppress is

decided by the companion case Davis v. State, 2013 Ark. App. 658, 430 S.W.3d 190,

where this court addressed the same legal issue that Richardson’s motion to suppress raises.

Richardson argues that the circuit court should have suppressed adverse evidence because

Sergeant Lively acted unlawfully when he stopped Richardson’s car on 18 October 2011.

In Davis, supra, passenger Dameon Davis argued the same legal point from the same factual

                                             4
                                Cite as 2014 Ark. App. 679


record now before us. Because Davis addressed the same legal issue on the same factual

record, we are bound by this court’s prior decision that the police did not unlawfully stop

Richardson’s car. We therefore affirm the circuit court’s denial of Richardson’s motion to

suppress in this case.

       Affirmed.

       WALMSLEY and WHITEAKER, JJ., agree.

       Kimberly Eden, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                              5